96 N.H. 450 (1951)
OLIVER GOBIN
v.
PARKER L. HANCOCK.
No. 4004.
Supreme Court of New Hampshire.
February 6, 1951.
*451 Oliver Gobin, pro se.
Gordon M. Tiffany, Attorney General and William S. Green, Deputy Attorney General, for the defendant.
LAMPRON, J.
A person must be imprisoned or otherwise restrained of his personal liberty to be entitled to a writ of habeas corpus. R. L., c. 406, s. 1; Van Meter v. Sanford, 99 F. (2d) 511; 39 C. J. S. 428; 25 Am. Jur. 158. Having been granted his release from imprisonment, the right of the petitioner to the relief he seeks is now a moot question. A determination thereof by this court has therefore become unnecessary and would serve no useful purpose. In re Halley, 327 Mich. 222; State ex rel. Magrum v. Nygaard, 38 N. W. (2d) 370 (1949).
Since this appeal the petitioner has filed three other petitions for a writ of habeas corpus in this same matter. One was filed August 3, 1950, another September 12, 1950, and another October 20, 1950. A refusal to grant a writ of habeas corpus or a dismissal of one is not res judicata on a subsequent application for such a writ. Sheehy v. Sheehy, 88 N. H. 223, 226. However, "repeated applications for a writ of habeas corpus introducing no new facts material to the issue will ordinarily be summarily disposed of." Petition of Moebus, 74 N. H. *452 213; U. S. ex rel. McCann v. Thompson, 144 F. (2d) 604, 606, cert. den., 323 U. S. 790; Salinger v. Loisel, 265 U. S. 224, 231; Ex parte Tidwell, 222 P. (2d) 760 (1950).
Petition dismissed.
JOHNSTON C. J., did not sit: the others concurred.